DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining by a computer system, based on a statistical model, a value of a parameter of the one or more preforms selected from the group consisting of length, cross section diameter, number of fibers, combined volume of fibers, number of bends, bend angle, stiffness, density, and thermal stability, wherein the value produces a component exhibiting the characteristic when a compression-molding process is applied to the one or more preforms; and obtaining one or more preforms conforming to the determined value of the parameter.
The limitation of determining by a computer system, based on a statistical model, a value of a preform parameter, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer system” language, “determining” in the context of this claim encompasses the user manually calculating a value of a parameter for the one or more preforms. Additionally, the limitation of obtaining one or more preforms conforming to the determined value of the parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers generally linking the use of the determined value of the parameter (from a computer) to the technical environment of using preforms in a compression molding process.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element besides a computer system - applying the compression-molding process to an assemblage of the one or more preforms to produce the component, which is well known and routine in the art. However, using the judicial exception with the claim limitation of “applying the compressing-molding process” is simply a mode of applying an abstract idea, and this limitation does not appear to be a particular practical application. MPEP 2106.05(f)-(h). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as noted above. Mere instructions to apply an exception using a generic computer system component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught  as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escowitz (US 2018/0345605) in view of Prebil et al. (US 2015/0165746).
Regarding claim 25, Escowitz teaches a method of fabricating, a component that exhibit a characteristic (“subunits of fiber-reinforced filament are set in a molding cavity and compression molded to provide high strength complex parts,” [0002]), the method comprising: 
Obtaining the one or more preforms (see claim 1) conforming to the determined value of the parameter (e.g., length according to [0077], [0114]); and 
Escowitz teaches automated tape layup and additive manufacturing, and compression molding ([0184]), but does not expressly but does not expressly teach that the value of the parameters for the compression molding is determined by a computer system. Prebil teaches that thermoplastic elements are fabricated using compression molding based on a computer model of the thermoplastic element ([0066]), and that the computer model may be based on contour data of the element to be fabricated ([0032], [0060]), thereby teaching Applicant’s claimed “number of bends” or “bend angle” of the preforms; and applying the compression-molding process to the one or more preforms to produce the component exhibiting the characteristic (claim 1). Paragraphs ([0060] – [0062]) in combination teaches measuring the contour relative to the coordinate system, which is a measure of deviation, thus a statistical model ([0061]). Furthermore, determinations of a minimum and maximum bonding thickness in comparison to the CAD model can be made, thus using a statistical model. Such is well within the definition of statistics, for example from the Merriam-Webster Dictionary as follows: statistics (plural in form but singular or plural in construction).  
: a branch of mathematics dealing with the collection, analysis, interpretation, and presentation of masses of numerical data

: a collection of quantitative data

    It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the (automated) compression molding process of Escowitz using a computer model in order to obtain the desired physical contour characteristics of the parts to be fabricated as desired by Prebil.
Regarding claim 26, Escowitz  teaches wherein the characteristic is related to a component property selected from the group consisting of strength, specific strength, strength in a particular region, stiffness, specific stiffness, stiffness in a particular region, thermal stability (“compositions for each of the various filament subunits can be fabricated and selected to have certain properties depending on the location of the filament subunit within the layup,” including stiffness and tensile strength, for example, [0089]). Financial cost to manufacture will always be a characteristic that is present.
Regarding claim 27, Escowitz teaches wherein the characteristic comprises at least one of: the component property exceeding a specified threshold, the component property being less than a specified threshold, or the component property being equal to a specified value (“compositions for each of the various filament subunits can be fabricated and selected to have certain properties depending on the location of the filament subunit within the layup,” including stiffness and tensile strength, for example, insofar as the selected materials have desired properties relating to desired maximums, minimums, or particular thresholds, [0089]).  
Regarding claim 28, Escowitz teaches wherein prior to the applying of the compression-molding process, the one or more preforms are placed in a mold (multiple filament sub units can be placed in a mold cavity in a predetermined configuration to assemble a molding layup, [0151]).  
Regarding claim 29, Escowitz teaches further comprising forming an assemblage of the one or more preforms by at least one of bonding or tacking (tack bonding, [0195]).  
Regarding claim 30, Escowitz teaches generating the statistical model based on a sampling of a parameter space, the parameter space comprising a set of values for the preform parameter that includes the determined value of the preform parameter (mechanical modeling, [0160]).  
Regarding claim 31, Escowitz teaches generating an initial statistical model based on a sampling of a first parameter space, the first parameter space comprising a first set of values for the preform parameter (mechanical modeling, [0160]);
narrowing the first parameter space to obtain a second parameter space (e.g., length according to [0077], [0114]), wherein the second parameter space comprises a second set of values for the preform parameter that is a proper subset of the first set of values, and wherein the second parameter space excludes at least one member of the first set of values, and wherein the second set of values includes the determined value of the preform parameter (e.g., length according to [0077], [0114]); and 
generating the statistical model by updating the initial statistical model, the updating based on a sampling of the second parameter space ([0032], [0060],[0066]).

Response to Arguments
Applicant's arguments filed August 18, 2022,  have been fully considered but they are not persuasive. Upon further consideration, paragraph [0060] appears to teach gathering of a statistical model. The collection of three-dimensional data points disclosed in paragraph [0060] to form one or more point clouds is further used in the processes of paragraphs (0061-0062) and CNC (Computer Numerical Control) manufacturing machine processes (0066), thus utilizing the data in a statistical matter.
At the outset, Examiner notes that Applicant is attempting to argue a restriction requirement that has been addressed in previous office actions.
In view of the foregoing, Applicant argues the following in turn.
First, with respect to the rejection under § 101, Applicant asks the following:

    PNG
    media_image1.png
    195
    614
    media_image1.png
    Greyscale

The claims as written for a physical process literally attempt to capture any tangible physical object in the universe. This is an abstract idea.
Producing compression-molded components with a desired characteristic, were the claim allowed, would stop all production because virtually any manufacturer that applies a pressure will expect an intended result. Abstract.
The idea of “improving existing fabrication technology” is abstract because the idea of getting better at something, which Applicant attempts to claim, is not integrated into a practical application that requires additional, for example, apparatus or method limitations.
Regarding claims 26-29 and 47, which has apparently been canceled, Applicant merely recites some of the claim limitations without distinguishing over the cited prior art.
Second, Applicant asserts that Prebil fails to teach the limitations of a computer systems that fails to collect data points – even redundant data points – for a surface. These limitations are expressly set forth in paragraphs [0060] and [0066].

    PNG
    media_image2.png
    305
    332
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner, Art Unit 1745






/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745